Citation Nr: 0915654	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  03-35 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asbestosis, and if so, entitlement to service connection for 
the same.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left patella fracture secondary to total left knee 
arthroplasty performed at a Department of Veterans Affairs 
medical facility in June 1997.

3.  Entitlement to an initial rating in excess of 10 percent 
for an oversized right tibial tray, status post total knee 
arthroplasty. 

4.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2002, 
February 2003, and September 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board acknowledges that the issue of entitlement under 38 
U.S.C.A. § 1151 for a left patella fracture has previously 
been addressed as if it were a finally adjudicated claim for 
which new and material evidence would be required to reopen 
the claim.  However, the Board finds that the issue is 
properly identified as written above, and new and material 
evidence is not required.  See 38 C.F.R. §§ 3.156, 3.160 
(2008).  Specifically, the Veteran's claim was initially 
denied in a May 2001.  Within one year following that 
decision, additional medical evidence was obtained.  In June 
2002, the RO issued another rating decision denying the claim 
based upon the absence of new and material evidence.  The 
Veteran appealed the June 2002 decision.  Therefore, as there 
is not a final (unappealed) decision of record, the appeal 
remains pending and a decision on the merits of the claim is 
necessary.  

The Veteran requested a hearing before the Board in November 
2003 and October 2005.  In April 2009, however, his service 
representative withdrew these requests.  The Board will thus 
adjudicate his appeal.  See 38 C.F.R. § 20.704 (2008). 

Please note that upon the Board's own motion, this appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased rating for the Veteran's right 
knee disability and compensation under 38 U.S.C.A. § 1151 for 
a left patellar fracture are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim for service connection for asbestosis was 
by Board decision issued in June 2000, which denied the claim 
on the absence of new and material evidence showing a 
relationship between the Veteran's diagnosed asbestosis and 
his military service.  

2.  The evidence submitted since the June 2000 denial 
includes personal statements from the Veteran and additional 
VA and private treatment records, to include a December 2004 
private medical opinion that diagnosed a lung condition 
consistent with asbestosis and related that condition to 
asbestos exposure during active naval service.  

3.  Resolving all reasonable doubt in the Veteran's favor, 
asbestosis is medically related to his military service.

4.  The Veteran's PTSD is primarily manifested by symptoms 
such as sleep difficulties, nightmares, a depressed mood, 
impaired judgment, an exaggerated startle response, and 
hypervigilance.  


CONCLUSIONS OF LAW

1.  The June 2000 Board decision is final.  38 U.S.C.A. 
§ 7103 (West 1991); 38 C.F.R. § 20.1100 (1999). 

2.  The evidence added to the record since June 2000 is new 
and material evidence; the claim for service connection for 
asbestosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  Resolving all reasonable doubt in the Veteran's favor, 
asbestosis was incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The criteria for an initial 50 percent rating are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.21, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

As to the Veteran's asbestos claim, because the Board reopens 
the claim and grants service connection for the disease, no 
discussion of VA's duty to notify or assist is necessary.  

Due to the nature of the PTSD claim as it is specifically an 
appeal of the initial rating assigned in conjunction with the 
grant of service connection, adequate notice was not 
delivered prior to the initial assignment of the rating.  
However, once service connection is granted, the claim is 
substantiated and prior notice defects are rendered non-
prejudicial.  Goodwin v. Peake, 22  Vet. App. 128 (2008).  
Thus, VA's duty to notify with respect to this claim has been 
satisfied and there is no further obligation to notify the 
Veteran.  In all, the duty to notify has been met. 

VA has also done everything reasonably possible to assist the 
Veteran with respect to the claims for benefits decided 
herein as required by 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records are 
associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
The duty to assist has been fulfilled. 

New and Material Evidence

A review of the record reveals that the Veteran's claim for 
service connection for asbestosis was originally denied by a 
rating decision issued in February 1997 due to an absence of 
evidence of medical nexus.  The RO declined to reopen the 
claim in a rating decision dated in September 1998.  The 
Veteran perfected an appeal of this decision, and a June 2000 
Board decision confirmed that new and material evidence had 
not been submitted sufficient to reopen the claim.  The 
Veteran did not pursue an appeal of the June 2000 Board 
decision and it became final.  38 U.S.C.A. § 7103 (West 
1991); 38 C.F.R. § 20.1100 (1999). 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence received since the last final denial in June 2000 
includes personal statements from the Veteran and additional 
VA and private treatment records, to include a December 2004 
private medical opinion that diagnosed a lung condition 
consistent with asbestosis and related that condition to 
asbestos exposure during military service.  This evidence is 
new in that it has not previously been considered by agency 
decision makers.  The December 2004 medial opinion, in 
particular, is also material as it reflects a diagnosis 
consistent with asbestosis, and relates that condition to 
circumstances of the Veteran's military service.  New and 
material evidence having been submitted pursuant to 38 C.F.R. 
§ 3.156(a) (2008), the claim for service connection for 
asbestosis is reopened.

The Board acknowledges that the AOJ has not fully weighed the 
merits of the December 2004 nexus opinion upon which the 
claim is reopened.  See Supplemental statement of the case, 
April 2007; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, as the Board finds below that a full grant 
of the benefit sought is warranted, there can be no prejudice 
to the Veteran for the Board to render a decision on the 
merits here.  

Service Connection

The Veteran seeks service connection for asbestosis, which he 
contends is the result of in-service asbestos exposure.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

With asbestos related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between the in-service asbestos exposure and the claimed 
disease.  See M21-1MR,  Part VI, Subpart ii, Chapter 
2(C)(9)(h).  VA must also ensure that proper development of 
the evidence is accomplished to determine whether or not 
there is pre-service and/or post-service asbestos exposure.  
Id.  The most common disease caused by exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  M21-1MR, Part VI,  Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
Some of the major occupations involving exposure to asbestos 
include mining, mill work, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of  roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. M21-1, 
Part VI, Subpart  ii, Chapter 2, §C(9)(f).  The relevant 
factors discussed in the manual must be considered and 
addressed by the Board in assessing the evidence regarding an 
asbestos-related claim.  See VAOPGCPREC 4-2000.

VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West,  
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000). 

Here, the medical evidence of record reflects that the 
Veteran has been diagnosed with asbestosis.  A February 1996 
private treatment report by Dr. RH states that on the basis 
of a personal examination of the Veteran, review of his 
medical records, and results of a chest x-ray, the diagnosis 
of asbestosis could be made within a reasonable degree of 
medical certainty.  This physician further stated that this 
diagnosis meant that the Veteran was "suffering from an 
abnormality of the parenchymal lung tissue as a result of 
exposure to asbestos products."  Private treatment record, 
January 1996.  Additionally, in a private medical opinion 
letter drafted in December 2004, Dr. LC noted that the 
Veteran has changes in the right lower lung zone with a mild 
component of lung dysfunction that is consistent with 
asbestosis.  As such, the Board finds that there is adequate 
medical evidence of a current disability.  

The Veteran claims that he was exposed to asbestos during 
active naval service aboard the USS West Virginia as repairs 
were conducted aboard ship after it was partially sunk on 
December 7, 1941 during the Japanese attack on Pearl Harbor.  
See Statement in support of claim, October 1996.  The 
Veteran's service personnel records reflect that he was 
indeed assigned to the USS West Virginia from June 1942 
through January 1944.  Furthermore, Navy historical records 
corroborate that this vessel was in dry dock at Pearl Harbor 
and undergoing extensive repairs and modernization at Puget 
Sound Navy Yard between June 1942 and July 1944 during which 
the Veteran was assigned to the ship.  See, e.g., Department 
of the Navy, Navy Historical Center, Salvage & Repair of the 
USS West Virginia, 
http://www.history.navy.mil/photos/events/wwii-
pac/pearlhbr/ph-wv9.htm (last visited April 14, 2009).  Thus, 
the Board finds the Veteran's testimony to be credible in 
reporting that he was in an environment aboard the USS West 
Virginia, as construction and repairs were on-going, in which 
it is as likely as not that he was exposed to asbestos. 

However, there is also evidence against the Veteran's claim, 
as the February 1996 private treatment report reflects the 
"dates of exposure" to asbestos as being between 1950 and 
1990 while the Veteran was employed by various paper mills.  
There is no evidence of exposure to asbestos prior to 
military service, but there is credible evidence of possible 
exposure during and after military service based upon the 
evidence discussed above.  

In adjudicating a claim, the Board determines whether the 
weight of the evidence supports the claim, or whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The Veteran prevails in either 
event.  The claim must be denied when the weight of the 
evidence is against a veteran's claim.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Here, the Board finds an approximate 
balance in the evidence regarding when the exposure to 
asbestos is likely to have occurred.  Thus, the benefit of 
the doubt is given to the claimant, and the Board concedes 
that it is as likely as not that he was exposed to asbestos 
during active duty naval service aboard the USS West 
Virginia.  

Furthermore, the December 2004 nexus opinion by Dr. LC 
reflects that this physician determined that the Veteran's 
lung disability developed subsequent to asbestos exposure on 
warships and in dry dock during World War II.  The Board 
determines that this is credible medical evidence of a nexus 
between the Veteran's diagnosed asbestosis and his military 
service.  Therefore, when all reasonable doubt is resolved in 
the Veteran's favor, service connection for asbestosis is 
warranted.  

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected PTSD.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the current level of disability is of 
primary concern in a claim for an increased rating; and the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the 
Veteran's symptomatology has remained relatively consistent 
throughout the appellate period.  Thus staged ratings are not 
required in this regard.   

Service connection was established for PTSD by rating 
decision in September 2004.  The disability was initially 
evaluated as 10 percent disabling under DC 9411.   The 
Veteran appealed the initial rating and was granted a 30 
percent rating by a September 2005 decision review officer 
(DRO) decision during the pendency of the present appeal.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status and the Board will now 
consider whether a rating in excess of 30 percent is 
warranted for the Veteran's PTSD.  

Under the rating criteria for mental disorders, the next 
higher 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A higher 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

The "such symptoms as" language of the diagnostic codes 
listed above means "for example" and does not represent an 
exhaustive list of symptoms that must be found before 
granting the rating of that category.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The Board also uses the 4th edition of the Diagnostic and 
Statistical Manual of Mental Disorders, published by the 
American Psychiatric Association (DSM-IV) as an aid in 
evaluating psychiatric disabilities.  The manual includes a 
Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 
9 Vet. App. 266, 267 (1996)(citing DSM-IV).  A score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job).  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. text rev. 2000).   

The Veteran has been assigned GAF scores ranging from 40 to 
61 which at its lowest range equates to major impairment in 
several areas, such as work, school, family relationships, 
judgment, thinking, or mood and reflects some impairment in 
reality testing or communication.  See DSM-IV, supra; see 
also VA psychiatry note, March 2008 (GAF score of 40); VA 
mental health intake, February 2008 (GAF score of 55); VA 
PTSD examination, November 2007 (GAF score of 61).  

In the present case, recent medical evidence reflects that 
the Veteran's PTSD is primarily manifested by nightmares, 
flashbacks, and feelings of guilt regarding a friend who died 
in military service.  He denies experiencing suicidal or 
homicidal ideation, hallucination, or delusion.  The Veteran 
was depressed and wept often during treatment.  Following the 
death of his wife of 50 years, he suffered grief and 
bereavement issues superimposed upon his chronic severe PTSD 
symptoms.  His affect was intermittently labile.  He was 
found to have no overt psychosis, but his speech had 
increased volume and decreased rate with some latency.  His 
thought processes were organized, his insight was fair, but 
his judgment was limited.  VA mental health notes, January & 
March 2008.  

Additionally, the Veteran described feeling as if he wanted 
to "sleep all the time" and felt tired throughout the day; 
when he tried to fall asleep he reported having difficulty 
doing so.  He reported experiencing recurring nightmares 
related to his military service.  The Veteran also reported 
memory disturbances such as forgetting to take his medication 
and occasionally forgetting his own name.  VA examination, 
November 2007.  As such, the Board finds that the severity of 
his symptoms is most consistent with a 50 percent rating.  
38 C.F.R. § 4.130 (DC 9411) (2008).  

The evidence shows that the Veteran's level of impairment is 
not consistent with the symptoms contemplated by the rating 
schedule for the higher 70 percent or total evaluations.  In 
particular, the Veteran does not exhibit deficiencies in most 
areas or total occupational and social impairment.  He denies 
suicidal ideation.  See, e.g., VA treatment notation, 
February 2008.  He does not claim to experience obsessional 
rituals, near-continuous panic or depression, impaired 
impulse control, or spatial disorientation.  He was found to 
be able to maintain all activities of daily living including 
personal hygiene.  He was fully oriented to person, time and 
place.  See VA examination, November 2007.  Based upon the 
foregoing, and considering the entire disability picture 
posed by the Veteran's PTSD symptomatology, the Board finds 
that the service-connected disability warrants a 50 percent 
rating, and no higher.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected PTSD has necessitated frequent periods 
of hospitalization or other impairment of a similar degree.  
While the appellant may assert that his disability has 
generally interfered with his occupational abilities, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

The claim of entitlement to service connection for asbestosis 
is reopened.  

Service connection for asbestosis is granted.  

An initial rating of 50 percent for posttraumatic stress 
disorder is granted.

REMAND

A review of the record reveals that additional notification 
and evidentiary development is required before the issues of 
entitlement to an increased rating for oversized right tibial 
tray, status post total knee arthroplasty and compensation 
under 38 U.S.C.A. § 1151 for a left patella fracture 
secondary to total left knee arthroplasty are ready for final 
adjudication.  See 38 C.F.R. § 19.9 (2008).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

As to the Veteran's right knee claim, the Board finds that a 
thorough and contemporaneous medical examination is required 
to determine the current severity of the Veteran's 
impairment.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Although the Veteran's right knee has been examined in 
relationship to other claims, and VA treatment records and 
medical opinions regarding the right knee are of record, the 
Veteran has not been provided with a full Compensation and 
Pension examination using the appropriate protocol for 
assessing knee disabilities.  See generally VA examination, 
May 2006 (general medical evaluation for claim related to 
individual unemployability); VA medical opinion, February 
2002 (regarding additional disability presented by oversized 
tibial tray).  The Board finds that contemporaneous 
examination results are needed in order to ascertain an 
accurate picture of the Veteran's current right knee 
disability.  

Regarding the claim for benefits under 38 U.S.C.A. § 1151 for 
a left patella fracture secondary to total left knee 
arthroplasty performed at a Department of Veterans Affairs 
medical facility in June 1997, the Veteran has not received 
adequate notice.  Specifically, the record indicates that he 
was advised of the information and evidence necessary to 
substantiate a claim for traditional service connection, 
rather than the information and evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
1151.  See, e.g., Notice letter, March 2003.  

The Board further notes that in a March 2009 written brief 
presentation, the Veteran's service representative argues on 
the Veteran's behalf that pain and instability from the 
Veteran's service-connected right knee condition caused the 
fall that resulted in the fracture of the left knee for which 
benefits are now sought.  The claim regarding the left knee 
has been adjudicated thus far pursuant to 38 U.S.C.A. § 1151 
only.  However, as there appears to be some discrepancy in 
the record as to the benefit sought, clarification should be 
obtained from the Veteran, and his service representative as 
necessary, regarding whether the Veteran is asserting that 
his right knee disability caused his left knee disability 
(i.e. a claim of service connection under 38 C.F.R. § 3.310), 
or that his left knee disability is due to deficient VA 
hospital, medical, or surgical treatment (i.e. a claim of 
compensation under 38 U.S.C.A. § 1151).  Upon receiving the 
requested clarification, all appropriate procedural steps 
should be undertaken to ensure proper adjudication of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

	1.  Notify the Veteran of the type of 
information and evidence that is 
necessary to substantiate his claim for 
compensation under the provisions of 38 
U.S.C.A. 
§ 1151 for a left patellar fracture 
claimed as secondary to total left knee 
arthroplasty performed at a Department 
of Veterans Affairs medical facility in 
June 1997.   

2.  Contact the Veteran and his service 
representative to obtain clarification 
regarding his claim for benefits 
regarding the left knee.  If the 
Veteran is claiming that his left knee 
disability was caused or aggravated by 
his service-connected right knee 
disability, this issue is referred back 
to the RO for proper action.  

3.  Schedule the Veteran for a VA 
examination with an appropriate 
provider to determine the current 
severity of his service-connected right 
knee disability.  The Veteran's claims 
file should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted.

4.  If, and only if, the Veteran is 
asserting that his left knee disability 
is proximately caused by his service-
connected right knee disability, the 
examiner should also be asked to 
determine the nature and etiology of the 
Veteran's left knee disability.  The 
examiner should explicitly opine whether 
it is at least as likely as not that any 
current left knee disability was caused 
or aggravated by the Veteran's service-
connected oversized right tibial tray, 
status post total knee arthroplasty.

5.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


